Citation Nr: 1728303	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to additional compensation under 38 U.S.C.A. § 1151 for a neck injury, speech impediment, and decreased range of motion in the neck, claimed as due to Department of Veterans Affairs (VA) negligence/lack of care in providing surgical treatment.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skull fracture.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (previously characterized as a nervous condition).

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to June 1958.  He also had additional service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Veteran initially requested a Board hearing when he perfected a timely appeal in August 2012.  The Veteran subsequently withdrew his request for a hearing in February 2016.  See 38 C.F.R. § 20.704 (2016).  

The case was previously before the Board in April 2016 when it was remanded for additional development.  

As noted in the prior remand, the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been raised by the record in a May 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As that statement was received prior to the March 2015 regulatory change regarding standard claims and appeals, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  See Standard Claims and Appeals Forms, 79 Fed. Reg.  57660 , 57661  (Sept. 25, 2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016 the Board remanded the Veteran's claim, in part, for the Veteran to be contacted and asked to identify all VA and non-VA clinicians who have treated him for the claimed disabilities since separation from service.  The Veteran responded to a June 2016 request for information by submitting a VA 21-4142, Authorization to Disclose Information identifying VA treatment and treatment at Smithson Valley Medical Center.  However, the Veteran did not sign the authorization form.  A document associated with the claims file dated in July 2016 indicates that the authorization was rejected because was missing the signature.  There is no indication that RO notified the Veteran of the rejection of the form or attempted to obtain another form.  On remand, the Veteran must be asked to resubmit an authorization form regarding treatment at Smithson Valley Medical Center including his signature.  

Review of the claims file reveals that the Veteran is treated by a private primary care provider, Dr. M.  See, e.g., VA Treatment, September 2016.  He also receives continued care from VA.  On remand, after obtaining any necessary authorization for private records, attempts must be made to obtain and associate with the claims file treatment records from Dr. M. and VA.  38 C.F.R. § 3.156.

The Veteran was provided with notice with regard to his current applications to reopen claims of entitlement to service connection for a skull fracture and nervous condition in June 2011.  The notice letter indicates that the Veteran was notified of the decision to deny the claims in June 2005.  Review of the claims file reveals that the June 2005 notice letter and associated rating decision do not make reference to these claim.  The Veteran was previously denied service connection for skull fracture and nervous condition in May 1959.  As such, on remand, the Veteran must be sent corrected notice.

Pursuant to the Board's April 2016 remand, the Veteran was afforded a VA examination in February 2017 in regard to the etiology of any low back disability, right hip disability, left hip disability, right knee disability, and/or left knee disability found to be present.  After examination the examiner rendered the opinion that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was "[a]lthough the [V]eteran has diagnoses pertaining to the joints examined (lumbar spine, [bilateral] hips, [bilateral] knees), these conditions started several years after the service."

The Board notes that Veteran has reported that his job in aircraft maintenance and repair required him to be constantly climbing ladders and jumping down from the ladders to the point where he suffered injuries that have been totally debilitating and with which he continued to suffer.  The examiner did not comment upon or consider the Veteran's reports that he suffered injuries to his hips, knees, and lower back in service.  As such, the Board finds the examinations to be inadequate and the issues must be remanded for the Veteran to be afforded additional VA examinations.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that in the April 2016 remand it was requested that the examiner render an opinion with regard to whether the Veteran's left knee disability clearly and unmistakably preexisted service and, if so, whether it clearly and unmistakably was aggravated by service.  Those questions are pertinent in a claim in which the presumption of soundness is considered.  The Veteran was noted to have Osgood Schlatter's disease on enlistment; however, upon further review of the claims file it is found that there is no record of treatment for a left knee disability in the service treatment records.  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Horn v. Shinseki, 25 Vet.App. 231 (2012).  Since there is no manifestation of a left knee disability in service, the presumption of soundness does not apply and the request for an etiology opinion has been amended as shown below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to resubmit the authorization for VA to obtain treatment records from Smithson Valley Medical Center.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Smithson Valley Medical Center.

2.  Contact the Veteran and request that the Veteran submit authorization for VA to obtain treatment records from Dr. M.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. M.  

3.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since February 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hip, knee and low back disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder (that his service duties in aircraft maintenance and repair required him to be constantly climbing ladders and jumping down from the ladders which resulted in the current disabilities), the examiner should address the following:  

(a)  Specifically identify all diagnoses related to the hips, knees and back.

(b)  for each diagnosed disability of the hips, knees and back, is it at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed hip, knee or back disability is related to active service or any incident of service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

